Citation Nr: 0117107	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-18 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for left piriformis 
syndrome, to include trochanteric bursitis, from 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from June 1988 to 
January 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to an increased rating for left piriformis 
syndrome, to include trochanteric bursitis, from 10 percent 
disabling.



FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has complete flexion of the left thigh; with 
limitation of function considered, to include painful motion 
and flare-ups, the veteran's limitation of flexion is the 
equivalent of 45 degrees, but no more.

3.  The veteran does not have ankylosis, malunion, or flail 
joint of the left hip.

4.  Based on her most recent examination in April 2000, the 
veteran does not have low back, muscle, or nerve disorders.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
left piriformis syndrome are not met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71, Plate II, 
Diagnostic Codes 5003, 5019, 5252 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent an examination in April 2000 at a 
private facility in association with her VA claim.  She 
described symptoms on a constant basis, with some flare-ups 
on top of that, that were uncomfortable to distressing at 
times.  Flare-ups were approximately weekly in occurrence and 
might last up to days at a time.  They seemed to occur with 
weather, overuse, and sometimes for no reason.  Flare-ups 
were relieved by passage of time, Tylenol, and muscle 
relaxants.  She stated that she did not tolerate the muscle 
relaxants well because they interfered with her asthma.  Her 
flare-ups affected her daily function because they made her 
limp, and sometimes with muscle spasms and falling when she 
had a catch in that area.  She did not have difficulty moving 
freely because of the injury, but did experience muscle 
fatigue when running or walking a long distance.  The 
examiner stated that the injury was not due to a muscle.  

Examination showed that the lower extremities lengths were 
measured from the anterior superior iliac spine at the medial 
malleolus, finding 85 cm. on both the right and left.  The 
feet showed no abnormal sign of weight bearing such as 
callosities, breakdown in usual show wear pattern, or other 
abnormal weight bearing sign.  The veteran did not require 
any device such as braces, corrective shoes, crutches, or 
cane.  The posture and gait were normal.  There was no 
observed limitation to standing or walking.  

The hip joint was within normal limits on both sides.  There 
was no heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  She had tenderness on 
the lateral side of the left hip just proximal to the greater 
trochanter.  Range of motion of the hip joints showed that 
both had flexion of 125 degrees, extension of 30 degrees, 
adduction of 30 degrees, abduction of 45 degrees, external 
rotation of 60 degrees, and internal rotation of 40 degrees.  
The hip joint was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination on the ride side.  The 
left hip had some reports of lack of endurance, but no 
incoordination, weakness, fatigue, or pain.  Examination of 
the knees were normal.  Neither of the knees was additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The left leg muscle groups were all 5/5.  
There was no entrance or exit wound.  She stated that she was 
only bruised from the injury with no scar formation.  
Examination of the ankle joints was within normal limits, and 
neither ankle was additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  X-ray 
reports showed that the left tibia/fibula was normal, the 
left hip was normal, the lumbar spine was normal, and lumbar 
spine flexion/extension was normal.  

Under diagnosis, the examiner noted that the VA established 
diagnosis was left piriformis syndrome.  However, the 
examiner indicated that he was changing the diagnosis to left 
trochanteric bursitis, because piriformis syndrome was a 
problem with pain in the posterior hip, and her continuing 
complaints were in the lateral hip, not posterior.  The 
examiner further commented that piriformis syndrome tended to 
be a self-limited, short-term diagnosis.  The examiner 
further commented that it appeared the trochanteric bursitis 
was untreated, and that the veteran had slight limitations of 
function due to the trochanteric bursitis.  

In October 2000, a private treatment record from October 1992 
was submitted.  The examiner wrote that the veteran was 
diagnosed with so called piriformis syndrome in service and 
had a medical discharge.  The examiner commented that a 
piriformis syndrome was an old term, referring to pain in the 
buttock which was thought to be due to spasm of the 
piriformis muscle.  The examiner commented that this 
diagnosis had been discarded long ago, and was no longer used 
in orthopedics.  

The examiner commented that the veteran had a lumbar spine 
problem.  The examiner posited that the veteran had a so-
called lumbosacral strain syndrome coming from her low back 
with the pain being radiated into the left buttock.  The 
examiner commented that this fit with her history of 
difficulty with prolonged standing and sitting, bending, 
twisting, and lifting.  The examiner commented that the 
veteran's problem should not be a very big problem to 
relieve.  The examiner stated that the veteran could enter 
into any type job training and any type of work even that 
involving prolonged lifting, prolonged standing and prolonged 
sitting.  The examiner concluded that it was a little 
difficult to see exactly how long it would take to produce 
this result, but that it would probably be just a matter of a 
few weeks, and maybe less.  Final diagnosis was lumbosacral 
strain syndrome with mild nerve root irritation with 
radiation into the left buttock.  There was no evidence of 
any other bony abnormalities of the back, hips, or pelvis, 
and no evidence of protruded disc, and no evidence of any hip 
disease.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
such evidence.  In February 2000, a notice letter was sent to 
the veteran advising her that she should submit the names and 
addresses of doctors who had treated her.  Moreover, VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim.  The veteran 
has been examined by the VA in connection with her claim.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
106-475 (to be codified at 38 U.S.C. § 5103A).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's left piriformis syndrome, to include 
trochanteric bursitis, is rated under Diagnostic Code 5019 
for bursitis.  The diseases under Diagnostic Codes 5013 
through 5024 are to be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  

The limitation of motion codes for the hip are described 
below:

Diagnostic Code 5250 addresses ankylosis of the hip.  When 
ankylosis is unfavorable, extremely unfavorable ankylosis, 
the foot not reaching the ground, then a 90 percent rating is 
applicable.  When ankylosis is intermediate, then a 70 
percent rating is applicable.  When ankylosis is favorable, 
in flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction, then a 60 percent rating is 
applicable.  

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, then a 10 
percent rating is assigned.  

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh.  When flexion is limited to 10 degrees, then a 40 
percent rating is assigned.  When flexion is limited to 20 
degrees, then a 30 percent rating is assigned.  When flexion 
is limited to 30 degrees, then a 20 percent rating is 
assigned.  When flexion is limited to 45 degrees, then a 10 
percent rating is assigned.  

Diagnostic Code 5253 addresses impairment of the thigh.  When 
there is limitation of abduction, and motion lost beyond 10 
degrees, then a 10 percent rating is assigned.  When there is 
limitation of adduction of, cannot cross legs, then a 10 
percent rating is assigned.  When there is limitation of 
rotation of the thigh, and the veteran cannot toe-out more 
than 15 degrees, then a 10 percent rating is assigned.  

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction. 38 
C.F.R. § 4.71, Plate II.

An 80 percent rating is assigned for a flail joint of the hip 
under Diagnostic Code 5254.

When there is fracture of the shaft or anatomical neck of the 
femur, with nonunion, with loose motion (spiral or oblique 
fracture), then a 60 percent rating is assigned.  When there 
is fracture of the surgical neck of the femur, with false 
joint, then a 60 percent rating is assigned.  When there is 
malunion of the femur with a marked hip disability, then a 30 
percent rating is assigned.  When there is malunion of the 
femur with a moderate hip disability, then a 20 percent 
rating is assigned.  When there is malunion of the femur with 
a slight hip disability, then a 10 percent rating is 
assigned.38 C.F.R. § 4.71 (a), Diagnostic Code 5255 (2000).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

As noted above, the veteran's disability is rated under 
bursitis, which is to be rated on limitation of motion of 
affected parts.  Regarding the limitation of motion codes for 
the hip (Diagnostic Codes 5250-5255), Diagnostic Code 5250 is 
not for application since the evidence does not show 
ankylosis of the hip.  Diagnostic Codes 5251 and 5253 are not 
for application, since 10 percent is the highest rating under 
those codes, and the veteran's current rating is already 10 
percent.  Diagnostic Codes 5254 and 5255 are not for 
application since the evidence does not show a flail joint or 
malunion of the hip.  

Accordingly, the only Diagnostic Code for application under 
limitation of motion of the hip is Diagnostic Code 5252, 
which requires flexion of the thigh limited to 30 degrees in 
order to receive a higher rating of 20 percent.  However, at 
the veteran's April 2000 examination, her flexion was 125 
degrees.  According to Plate II, this is normal range of 
motion for flexion.  The examiner commented that there was 
some tenderness on the left side of the left hip, and some 
reports of lack of endurance, but no incoordination, 
weakness, fatigue, or pain.  The examiner further commented 
that the veteran had slight limitation of function due to 
trochanteric bursitis.  Since the veteran has normal range of 
motion for flexion of the hip, even when such factors as 
painful motion and pain upon flare-ups are considered, the 
veteran is not entitled to a higher rating than 10 percent 
for her left piriformis syndrome, to include trochanteric 
bursitis under Diagnostic Code 5252.

The veteran's representative contends that Diagnostic Codes 
5318 (pelvic girdle muscles, including piriformis muscles), 
8520 (sciatic nerve), and 5293 (intervertebral disc syndrome) 
and 5295 (lumbosacral strain) are also for application.  
However, at the veteran's most recent examination, she was 
diagnosed only with left trochanteric bursitis.  As there is 
a specific diagnostic code for bursitis (Diagnostic Code 
5019), this is the most appropriate code for the veteran's 
disability to be rated under.  At the veteran's April 2000 
examination, the examiner specifically stated that the 
veteran's injury was not due to a muscle.  While it is true 
that a private treatment record from October 1992 (submitted 
in October 2000) noted that the veteran had lumbosacral 
strain syndrome with mild nerve root irritation with 
radiation into the left buttock, no findings were made about 
the veteran's back or nerves at her most recent examination 
in April 2000.  To the contrary, it was noted that x-ray 
reports showed that the lumbar spine and extension and 
flexion of the lumbar spine were normal.  Accordingly, it is 
determined that Diagnostic Code 5252 is the most appropriate 
code for application, and that the veteran is not entitled to 
a separate rating pursuant to Esteban v. Brown, 6 Vet.App. 
259, 262 (1994).  As noted above, when the veteran's 
disability is rated under such code, the evidence shows that 
she is not entitled to a higher rating than 10 percent.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special orthopedic examination to determine the 
veteran's current level of disability.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating for left piriformis syndrome 
from 10 percent must be denied.  Veterans Claims Assistance 
Act of 2000, Publ. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
2099 (2000) (to be codified at 38 U.S.C.A. § 5126); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating for left piriformis 
syndrome, to include trochanteric bursitis, from 10 percent 
is denied.








		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



